DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Amendment filed on March 18, 2021, claims 1-9 have been withdrawn, claims 10 and 11 and the newly added claims 12-16 are pending.

Election/Restriction
Applicant’s election with traverse of Invention II in the reply filed on March 18, 2021 is acknowledged.  The traversal is on the ground(s) that searching these different groups of inventions would not be unduly burdensome.  This is not found persuasive because each group of invention is prima facie independent and distinct inventions due to its recitations of distinct and specific structure, and has acquired a separate status in the art because of their recognized divergent subject matter.  In addition, these inventions are mutually exclusion of resolution between each other for the reasons set forth in the prior Office Action, specifically, the invention Group I does not require the claimed structural element of the cover glass as cited in the invention Group I and the invention Group II does not require the claimed method step for manufacturing the cover glass as cited in invention Group I.  In addition, the inventions of Group I and II have acquired a separate status in the art to their recognized divergent subject matter and require a different field of search (i.e. Group I classified in C03C 15/00 and Group II classified in G02F 1/00).  Hence, a serious burden on the examiner is shown by appropriate explanation of separate classification or separate status in the art, or a different field of search as .  The requirement is still deemed proper and is therefore made FINAL.

Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group I, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashima et al (US Pub. No. 2016/0280590 A1).
Regarding claim 10, Fig. 1 of Kashima et al broadly discloses the cover glass (i.e. the glass plate 10) comprising: a first surface side (11) having a first chamfered portion (15), and a second surface side (12) having a second chamfered portion (16), wherein the second chamfered portion (16) forms a convex curve ([0006]).
Regarding claim 11, the teaching of Kashima et al broadly discloses that the display device comprising the cover glass (10) according to claim 10 and a display panel (i.e. the image display apparatus or a touch panel; see [0027]).
Regarding claim 16, Fig. 1 of Kashima et al broadly discloses that a side face portion (13), which is connected to the first chamfered portion (15) and the second chamfered portion (16).

Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (WIPO Pub. No. WO 2017/208995 A1; hereinafter referred to US Pub. No. 2019/0094604 A1).
Regarding claim 10, Figs. 1 and 2 of Inoue et al broadly discloses the cover glass (12) comprising: a first surface side (12d) having a first chamfered portion (13a), and a second surface side (12c) having a second chamfered portion (13b), wherein the second chamfered portion (16) forms a convex curve ([0051]).
Regarding claim 11, the teaching of Inoue et al broadly discloses that the display device comprising the cover glass (12) according to claim 10 and a display panel (104).
1 of more than 140 nm ([0040]), and the second chamfered portion (13b) has a second surface roughness Ra2 of 100 nm or less ([0044]).
Regarding claim 13, the teaching of Inoue et al broadly disclose that the Ra1 is from 210 nm to 400 nm ([0040]).
Regarding claim 14, the teaching of Inoue et al broadly disclose that the Ra2 is 70 nm or less ([0046]).
Regarding claim 15, the teaching of Inoue et al broadly disclose that the Ra2 is from 0.1 nm to 10 nm ([0046]). 
Regarding claim 16, Fig. 1 of Kashima et al broadly discloses that a side face portion (13), which is connected to the first chamfered portion (15) and the second chamfered portion (16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al (US Pub. No. 2006/0262066 A1) discloses the liquid crystal display device and electronic apparatus.
Fukaya et al (US Pub. No. 2013/0271836 A1) teaches the optical substrate.
Tan et al (US Pub. No. 2014/0069245 A1) discloses the cutting tools for cutting curved and complex features.
Otani et al (US Pub. 2014/0329022 A1) teaches the method for producing article with low reflection film.

Takai et al (US Pub. No. 2017/0139082 A1) teaches the translucent structure.
Matsuyuki et al (US Pat. No. 9,790,126 B2) discloses the opaque color stack for electronic device.
Murakami et al (US Pub. No. 2018/0185875 A1) teaches the translucent structure, method for manufacturing same, and article.
Ito et al (US Pub. No. 2018/0186677 A1) discloses the glass plate production method, glass plate, glass article production method, glass article production method, glass article, and glass article production apparatus.
Walker et al (US Pat. 10,099,506 B2) teaches the laser bleach marking of an anodized surface.
Kitano et al (Japanese Pub. No. JP2015221478 A) discloses the production method of glass member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626